Citation Nr: 1205877	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-01 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a claimed thyroid lesion, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for a claimed left lower lung nodule, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for claimed hypertension, to include as due to Agent Orange exposure or secondary to service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from September 1964 to October 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Roanoke RO.

The Veteran requested a hearing before a Veterans Law Judge and a Decision Review Officer, but subsequently withdrew his requests in March 2011.

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file. 

The issue of service connection for hypertension is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era.

2.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to the claimed thyroid lesion and left lower lung nodule since service.

3.  The Veteran is not shown to have manifested complaints or findings of a thyroid lesion or left lower lung nodule in service or for many years thereafter.

4.  Neither the currently demonstrated thyroid lesion nor the left lower lung nodule is shown to be linked to herbicide exposure or another event or incident of the Veteran's period of active duty service.  



CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by a thyroid lesion is not due to disease or injury that was incurred in or aggravated by active service; nor may any be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2.  The Veteran's disability manifested by a left lower lung nodule is not due to disease or injury that was incurred in or aggravated by active service; nor may any be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

The August and November 2007 letters provided the Veteran with notice of VA's duties to notify and assist him in the development of his claims consistent with the laws and regulations outlined above. 

In this regard, the letters informed him of the evidence and information necessary to substantiate his claims, the information required of him to enable VA to obtain evidence in support of his claims, and the assistance that VA would provide to obtain information and evidence in support of his claims.  He also received notice regarding disability ratings and effective dates of awards. 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002). 

The Veteran's service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained. 

A VA examination was not requested since the evidence of record does not establish that there were any manifestations of the claimed disabilities in service or for many years after; nor is there is competent evidence of a nexus between the disorders and the Veteran's service. 


Legal Criteria 

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110.  

Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In addition, if a Veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if diabetes mellitus, cardiovascular disease, or a malignant tumor became manifest to a degree of 10 percent or more within one year from the date of the Veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137(West 2002); 38 C.F.R. §§ 3.307 , 3.309 (2011). 

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2002). 

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 , 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset), porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

Effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents. The intended effect of this amendment is to establish presumptive service connection for these diseases based on herbicide exposure. 

The final rule is applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448  (1996). 

Notwithstanding the provisions of §§ 3.307, 3.309, the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an appellant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals for Veteran's Claims (Court) stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


Analysis

The Veteran asserts that his current thyroid lesion and left lower lung nodule are due to his exposure to Agent Orange during his service in Vietnam.  The Veteran's DD Form 214 verifies his service in Vietnam; therefore, his exposure to herbicides is presumed.  38 U.S.C.A. § 1116(f).

Initially, the Board notes that the claims of service connection for the demonstrated thyroid lesion and left lower lung nodule must be denied because neither condition is shown to be causally linked the presumed exposure to Agent Orange by the provisions of 38 C.F.R. § 3.309(e). 

The Board notes in this regard that the Secretary has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27,630 -41 (May 20, 2003). 

Although the evidence does not support a presumptive link between the Veteran's claimed disorders and his active service, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

On careful review, the evidence is found to show that the claimed thyroid lesion and left lower lung nodule were first found to be clinically present many years after service.  Moreover, there is no medical evidence that tends to relate the onset of any of these disorders to an event or other incident of his active service. 

The service enlistment and separation examinations are negative for any complaints or findings referable to a thyroid or lung disorder.  During service, a chest X-ray study performed in January 1966 was noted to be within normal limits, and an August 1967 medical history specifically noted that there was no history of thyroid disease.  

The postservice treatment records show that both the thyroid lesion and left lower lung nodule were initially diagnosed in 2007 through ultrasound and chest X-ray examination.  There is no showing that either was the result of a malignancy.  Thus, the apparent benign nature of the growths and the length of time between service and the earliest postservice manifestations of either condition are themselves factors the Board finds weigh against the claims.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Moreover, the Veteran has not provides any medical evidence to support his lay assertions that either the thyroid lesion or the left lower lung nodule is due to his presumed Agent Orange exposure or another documented event or incident of his active service.   

The Veteran's own statements that the claimed disorders are due to herbicide exposure can be afforded little probative weight because he lacks the expertise to render opinions about such medical or scientific matters. 

Although the Veteran is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). 

Finally, the Veteran is not found to have presented any credible lay statements that are sufficient to establish a continuity of symptomatology referable to a thyroid or lung disorder since service.   

Accordingly, on this record, the Board finds that the preponderance of the evidence is against the claims of service connection for a thyroid lesion and left lower lung nodule. 


ORDER

Service connection for a thyroid lesion is denied.

Service connection for a left lower lung nodule is denied.


REMAND

The Veteran is seeking service connection for claimed hypertension to include as due to Agent Orange exposure or as secondary to the service-connected posttraumatic stress disorder (PTSD).

Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability that is service connected; and (3) competent evidence of a nexus between the two. 

Here, service connection is in effect for PTSD.  Notably, an October 2002 VA treatment record show that there was an unexplained jump in the Veteran's blood pressure, which the Veteran attributed to stress.  

The Veteran is shown to have several other service-connected disabilities, one of which involves degenerative disc disease of the lumbar.  A May 2006 indicates that the Veteran had pain, presumably related to his low back, that appeared to affect his hypertension.

Since the record contains some evidence that suggests service-connected disabilities may impact the Veteran's hypertension, a VA examination should be obtained to determine the etiology of the claimed hypertension.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate action in order to obtain copies of any outstanding records referable to all treatment rendered the Veteran for the claimed hypertension.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to show this should be included in the claims file. 

The RO also should notify the Veteran that he may submit medical evidence or treatment records to support his claim. 

2.  The RO then should arrange for a VA examination to determine the nature and likely etiology of the claimed hypertension.  

The examiner should review the claims folder, including a copy of this REMAND, and acknowledge such review in the examination report. 

After reviewing the entire record and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not that the current hypertension was caused or aggravated by his service-connected PTSD or low back disability.  The examiner should set forth a complete rationale underlying any conclusion or opinion expressed. 

If the examiner is unable to provide the requested medical opinions without resorting to speculation, the examiner should indicate this in the report along with an explanation, with some specificity as to why an opinion may not be offered. 

3.  To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


